t c memo united_states tax_court john thomas warren petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in p’ sec_2002 and federal_income_tax r also determined additions to tax pursuant to sec_6651 i r c for p’ sec_2002 and tax years and accuracy-related_penalties pursuant to sec_6662 i r c for p’ sec_2002 and tax years after r’s concessions the parties dispute whether p’s federal_income_tax liabilities were finally determined in a ch bankruptcy proceeding held p’s federal_income_tax liabilities were not finally determined in a ch bankruptcy proceeding p is liable for federal_income_tax deficiencies additions to tax and penalties john thomas warren pro_se laura a price lauren epstein and robert w dillard for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of federal_income_tax deficiencies that respondent determined for petitioner’ sec_2002 and tax years respondent also determined additions to tax pursuant to sec_6651 for petitioner’ sec_2002 and tax years and accuracy-related_penalties pursuant to sec_6662 for petitioner’ sec_2002 and tax years after respondent’s concessions the issues remaining for decision are whether petitioner’s federal_income_tax liabilities were finally determined in a chapter bankruptcy proceeding and whether petitioner is liable for the additions to tax and penalties 1all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue the rule reference is to the tax_court rules_of_practice and procedure 2in the notice_of_deficiency respondent determined that petitioner had dollar_figure in unreported capital_gains in and dollar_figure in unreported capital_gains in at trial respondent’s counsel informed the court that respondent had received evidence of petitioner’s basis in stock_options that he sold in and and that the unreported capital_gains should be dollar_figure in and dollar_figure in on brief respondent concedes reduced deficiencies for and as a result of the substantiated basis findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings on date petitioner filed a voluntary petition under chapter of the bankruptcy code with the tampa division of the u s bankruptcy court for the middle district of florida bankruptcy court during the course of those proceedings respondent filed a proof_of_claim and multiple amended proofs of claim regarding federal_income_tax liabilities for tax years including those at issue petitioner objected to respondent’s claim but withdrew his objection on date the bankruptcy court dismissed petitioner’s bankruptcy case in an order dated date the bankruptcy court did not discharge any_tax liabilities during the course of petitioner’s bankruptcy case 3while those proceedings were ongoing petitioner filed hi sec_2002 and federal_income_tax returns using form sec_1040 u s individual_income_tax_return he filed hi sec_2002 return on date he filed his return on date he filed his return on date 4on date the bankruptcy trustee had filed a motion to dismiss on the ground that petitioner had been delinquent in making payments to the trustee pursuant to the ch repayment plan that petitioner had filed with his voluntary ch bankruptcy petition the bankruptcy court had reserved ruling on that motion in an order dated date respondent issued petitioner a notice_of_deficiency on date the notice_of_deficiency reflects federal_income_tax deficiencies of dollar_figure for dollar_figure for and dollar_figure for those deficiencies stem from adjustments for the following unreported interest_income of dollar_figure in and dollar_figure in unreported capital_gains of dollar_figure in and dollar_figure in disallowed itemized_deductions of dollar_figure in dollar_figure in and dollar_figure in disallowed exemptions of dollar_figure in dollar_figure in and dollar_figure in a disallowed dollar_figure deduction for moving_expenses in unreported dividend income of dollar_figure in dollar_figure in sec_401 plan distributions in and dollar_figure of 5respondent has conceded reduced deficiencies attributable to capital_gains see supra note 6the notice_of_deficiency improperly characterized the distributions as coming from an individual_retirement_account the distributions apparently comprised some small dividend distributions a dollar_figure participant_loan distribution during date and an dollar_figure distribution in date in unreported income cases the court_of_appeals for the eleventh circuit to which an appeal of the decision in this case would lie absent a stipulation to the contrary has held that the presumption of correctness applies once the commissioner introduces some substantive evidence reflecting that the taxpayer received unreported income see 994_f2d_1542 11th cir affg tcmemo_1991_636 if the commissioner introduces such evidence the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous id respondent has introduced sufficient evidence reflecting that petitioner received sec_401 plan distributions in petitioner does not argue that distributions were not made out of his sec_401 continued percent additional tax under sec_72 for an early distribution from a qualified_retirement_plan in it also reflects additions to tax pursuant to sec_6651 of dollar_figure and dollar_figure for petitioner’ sec_2002 and tax years respectively and sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for petitioner’ sec_2002 and tax years respectively on date petitioner filed a timely petition with this court at the time he filed his petition petitioner resided in florida a trial was held on date in tampa florida i parties’ contentions opinion in his petition petitioner asserts as part o sic chapter filing jan this case came before the department of treasury it’s my understanding that the cout sic was satisfied with my filing and that i sic did not owe any additional taxes petitioner did not file a pretrial memorandum as was required by the court’s standing_pretrial_order and although he was afforded the opportunity petitioner did not file a brief continued plan account that year only that he should not be taxed on them because they went to his former wife we address that argument later in this opinion see infra note respondent contends that the bankruptcy court’s dismissal returned petitioner and respondent to the position they were in prior to the filing of the bankruptcy petition and that respondent may determine additional tax_liabilities for the tax years at issue respondent asserts that petitioner has not assigned error to any of respondent’s determinations and that petitioner is liable for the deficiencies additions to tax and penalties ii res_judicata federal_income_tax deficiencies a bankruptcy court has jurisdiction to determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax whether or not previously assessed whether or not paid and whether or not contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction u s c sec_505 if a bankruptcy court renders a final judgment as to a debtor’s tax_liability res_judicata may apply to prevent the matter from being relitigated see fla peach corp v commissioner 90_tc_678 if a bankruptcy court does not render a final judgment as to the tax_liability res_judicata is inapplicable the commissioner is not precluded from determining a deficiency the preclusive effect of a judgment is defined by claim preclusion and issue preclusion which are collectively referred to as ‘res judicata ’ taylor v sturgell u s __ __ 128_sct_2161 and assuming we otherwise possess jurisdiction we can decide the matter see 118_tc_348 in the present case there is no indication that the bankruptcy court inquired into the merits of petitioners’ tax_liability in the process of confirmation petitioners did not object to respondent’s proof_of_claim and there was no need for an u s c sec_505 hearing to determine the merits of the underlying tax claim without a final judgment on the merits res_judicata cannot apply the bankruptcy court dismissed petitioner’s case without rendering a final_determination as to hi sec_2002 and federal_income_tax liabilities res_judicata is therefore inapplicable aside from his res_judicata argument petitioner has not assigned error to respondent’s deficiency determinations with the exception of respondent’s concession 8at trial there was some discussion regarding the unreported sec_401 plan distributions in petitioner appeared to contend that his former spouse should be required to pay tax on the sec_401 plan distributions because the money was paid to her pursuant to a qualified_domestic_relations_order qdro that contention is unavailing as petitioner cannot escape the federal_income_tax consequences of the withdrawal because the funds were transferred to his wife see vorwald v commissioner tcmemo_1997_15 because the transfer of funds from the ira to petitioner’s former spouse at least partially discharged a legal_obligation he owed to her the transfer to her is the equivalent of receipt by him we note however that any payment to his former spouse might if it meets certain requirements constitute deductible_alimony see sec_215 in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance continued as to petitioner’s basis in stock_options sold in and we have no ground for finding error in respondent’s deficiency determinations iii sec_6651 additions to tax under sec_7491 the commissioner bears the burden of production with respect to a taxpayer’s liability for penalties or additions to tax this means that the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded for example upon a showing of reasonable_cause or substantial_authority the taxpayer bears the burden of coming forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite sec_6651 imposes an addition_to_tax of percent per month or a fraction thereof up to a maximum of percent for failure_to_file a timely return unless it is shown that such continued payments paid during such individual’s taxable_year we also note that distributions from qualified_retirement_plans are not subject_to the additional 10-percent tax under sec_72 if they are made pursuant to a qdro within the meaning of sec_414 see sec_72 unfortunately we have nothing but petitioner’s reference to a qdro and his naked assertion that the distribution from his sec_401 plan was associated with my divorce failure is due to reasonable_cause and not to willful neglect respondent has satisfied his burden of production with respect to the sec_6651 additions to tax for petitioner’ sec_2002 and tax years petitioner filed hi sec_2002 federal_income_tax return on date and he filed his federal_income_tax return on date he has not even attempted to demonstrate reasonable_cause for his failure_to_file those returns on time accordingly we sustain the additions to tax under sec_6651 iv sec_6662 penalties subsection a of sec_6662 imposes an accuracy-related_penalty equal to percent of any underpayment attributable to a list of causes contained in subsection b among the causes justifying the imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax sec_6662 and sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title d isregard is defined to include any careless reckless or intentional disregard id under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs on brief respondent asserts that petitioner did not adequately explain why he failed to report stock sales in and and distributions from his sec_401 plan in respondent further asserts that the record contains no evidence to substantiate his claimed dollar_figure deduction for moving_expenses in petitioner has not attempted to explain his underpayments let alone demonstrate reasonable_cause and good_faith with respect to them accordingly we sustain the sec_6662 penalties the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
